ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of assault in the first degree, in violation of Section 565.050 RSMo (1994), and armed criminal action, in violation of Section 571.015 (1994), on which he was sentenced to concurrent terms of ten and four years imprisonment, respectively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b). Defendant’s motion to remand for new trial is denied.